 MARINETTE KNITTING MILLS365MARINETTE KNITTING MILLSandINTERNATIONAL LADIES' GARMENTWORKERS' UNION, AFL, PETITIONER.Case No. 18-RC--878.Feb-ruary 20,1951Decision and Certification of RepresentativesOn October 24, 1950, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted amongthe employees of the stipulated unit under the direction and super-vision of the Regional Director for the Eighteenth Region.Upon thecompletion df the election, a tally of ballots was issued and duly servedby the Regional Director upon the parties concerned.The tally shows that the vote was distributed as follows :Approximate number of eligible voters---------------------------220Void ballots---------------------------------------------------Votes cast for International Ladies' Garment Workers' Union,1AFL-------------------------------------------------------- 116Votes cast against International Ladies' Garment Workers' Union,AFL--------------------------------------------------------89Valid votescounted--------------------------------------------205Challenged ballots----------------------------------------------11On October 27, 1950, the Employer filed objections to the conductof election and conduct affecting the results of election.Followinginvestigation, the Regional Director on December 19, 1950, issued areport on objections in which he found that none of the objectionsraised substantial issues and recommended that they be overruled.On December 26, 1950, the Employer duly filed exceptions to the Re-gional Director's report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].Upon the basis of the entire record in this case, the Board makesthe following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.International Ladies' Garment Workers' Union, AFL, claims torepresent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer's objections do not raise material or substantialissues with respect to the election for the followingreasons :In its objections the Employer alleges, in substance, that the Peti-tioner wilfully violated the Board's rule against electioneering at or93 NLRB No. 53.0 366DECISIONSOF NATIONALLABOR RELATIONS BOARDnear the polling place by distributing handbills in front of the en-trance to the plant premises on October 24, 1950, particularly from1: 15 p. m. until 1: 45 p. in., approximately one-half hour after ballot-ing of the employees had begun.We have carefully considered thecontent of the handbills, as well as the time and place of their distri-bution.The handbills consisted of a sample ballot attached to acircular advocating the right of employees to-organize.The ballotcontained the question, "Do you wish to be represented for purposesof collective bargaining by the International Ladies Garment Work-ers'Union, AFL" which was marked with a cross (X) on the "Yes,"'and an instruction "VOTE YES" printed in large red ink letters atthe top.The circular set forth the following :What is the history of the right to organize ? ? ?Everyone knows that, from the beginning of our industrialhistory, employers almost without exception have fought organi-zation of their workers at every turn.What is organization for?It is to give each worker the strength and protection of unitedeffort.It is to clothe the nakedness of the unorganized workerwho is otherwise forced to stand single-handed and alone.Nobona-fide unions, free from company domination and Russiandomination,want trouble.THE RIGHT TO ORGANIZECOMES FROM ALMIGHTY GOD HIMSELF.-CATHOLIC BISHOP FRANCIS J. HAAS-GRAND RAPIDS, MICHIGANP. S.-DON'T BE FOOLED BY COMPANY PROPAGANDA.There is no contention that the sample ballot contained matterwhich might have misled employees into believing it had been au-thorized by the Regional Director or that it was otherwise so wordedand prepared as to improperly influence them in their choice of abargaining representative.'Although the Employer alleges "uponinformation and belief" that a large number of its employees are ofthe Catholic faith and presumably were influenced by the statementof Bishop Haas, the statement itself is clearly noncoercive campaignpropaganda which the Board will not censor.2We do not regard itsuse by the Petitioner as conduct outside the legitimate bounds of cam-paign propaganda.We therefore find that neither the sample ballotnor the circular to which it was attached constitutedper seimproperinterference in the Board election procedure.1Standard-Coosa-Thatcher Company, 74NLRB 245;see alsoGate City TableCo., Inc.,87 NLRB 1120.Cf.Sears Roebuck and Company,47NLRB 291,andThe Am C-KromeCompany,92 NLRB 893, wheresample ballotsused includedthe name of the Board'sRegional Director and the elections were accordingly set aside.7Red Wing Potteries,Inc.,88 NLRB 1234. MARINETTE KNITTING MILLS367We also find no merit in the Employer's contention that the timeand place of the Petitioner's distribution of the handbills was a wilfulinterference with the employees' voting rights.The facts disclose thatthe election was held in the basement of the Employer's plant from1: 15 p. m. to 2: 45 p. M.3 The Board agent conducting the electionhad ruled that there was to be no electioneering within the plantproper.There is no contention that the Petitioner violated this ruleor, indeed, that any of its representatives possessed handbills or ap-proached employees on duty within the plant.The Employer con-tends, however, that the election should be set aside because the Peti-tioner stationed an automobile and distributed handbills in front ofthe entrance to the plant from 1: 15 until 1: 45 p. m.Although thereis some dispute as to the distance between the place of alleged election-eering and the location of the voting booths, it is clear that the dis-tribution of handbills did not take place in a "no electioneering zone."Moreover, it appears that when two election observers, having con-ferred with the Board agent conducting the election, spoke to thosedistributing the handbills, representatives of the Petitioner promptlyremoved the automobile to another location and ceased the distribu-tion of handbills.Under these circumstances, we are of the opinion that the Peti-tioner's conduct in distributing the handbills was neither wilful norsuch a deviation from the Board's rules for the conduct of electionsas to warrant setting this election aside.'5.All production and maintenance employees at the Employer'sMarinette,Michigan, plant, excluding office and clerical personnel,guards, foremen and foreladies, professional employees, and all super-visors as defined in the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section 9 (b) ofthe Act .5As the tally of ballots shows that the Petitioner has secured amajority of the ballots cast in the election, we shall certify the Peti-tioner as the bargaining representative of the employees in the ap-propriate unit.Certification of RepresentativesIT IS IIEREBY CERTIFIEDthat the International Ladies' GarmentWorkers' Union, AFL, has been designated and selected by a majority3 The Employer operates on a two-shift basisThe first shift ends and the second beginsat 2 p. m. In order to accommodate employees of both shifts the polls were open from1:15p.m.to2.45p in4 Artcraft Hosiery Company,73 NLRB 808;G.H Hess, Incorporated,82 NLRB 463(election set aside on other grounds),and J ICase Company,85 NLRB 576. CfDetroitCreamery Company,60 NLRB 178,andContinental Can Company,80 NLRB 785, wherethe election was set aside because there was a wilful violation of the Board's rules.BThe unit is thus described in the stipulation for certification upon consent election. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees of the Marinette Knitting Mills, in the unit hereinabovefound appropriate as the representative for the purposes of collectivebargaining, and that pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive bargaining agent of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.THE CORNELIUS COMPANYandDISTRICT LODGE No. 77 OF THE INTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERandCORNELIUSCOMPANY EMPLOYEES' ASSOCIATION.Case No. 18-RC-890.Feb-ruary 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Erwin A. Peterson,- hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and the Intervenor contend that a supplementalcontract executed by them on October 24, 1950, constitutes a bar to thisproceeding.On February 1, 1950, the Employer and the Intervenor executed acontract covering employees at the Employer's plant effective fromthat date to and including January 31, 1951, and from year to yearthereafter unless and until either of the parties notified the other inwriting of an intent to terminate the contract not less than 60 days be-fore the close of any contract year.The contract provided for re-opening of wage negotiations on August 1, 1950.Pursuant to thereopening clause, the parties entered into further negotiations, andon October 24, 1950, executed a supplemental contract providing forwage changes.However, they also extended the term of the contractto January 31, 1952.Meanwhile, on October 2, 1950, the Petitioner mailed a letter to theEmployer, requesting recognition as a bargaining representative of93 NLRB No. 65.